LIMITS ON PUBLIC ACCESS TO UNIFIED JUDICIAL SYSTEM CASE RECORD
                                   OF THE APPELLATE AND TRIAL COURTS


Subject Area          Record Description                         Accessibility                          Authority
Civil                 Jurors Notes.                              No Public Access. Collected and        Pa.R.C.P. No. 223.2.
                                                                 destroyed post-trial.
Commonwealth Court    Child Line Registry Cases.                 No Public Access to documents in       Admin. Order No. 126 Misc.
                                                                 the case except Orders and             Docket No. 3 (February 8,
                                                                 Opinions wherein the court shall       2013).
                                                                 use initials of the minor child
                                                                 involved rather than full name.
Criminal              Juror's Address.                           No Public Access.                      Commonwealth v. Long, 922
A.2d 892 (Pa. 2007).
Criminal              Sealed affidavit of probable cause for a   No Public Access while sealed.         Pa.R.Crim.P. 211.
                      search warrant.                            The affidavit may not be sealed
                                                                 for more than 60 days unless an
                                                                 extension is received. Extensions
                                                                 may not be longer than 30 days,
                                                                 but an unlimited number of
                                                                 extensions are available. Public
                                                                 may access the affidavit after it
                                                                 has been unsealed.
Criminal              Unexecuted Search Warrant.                 No Public Access until warrant is      Pa.R.Crim.P. 212(A).
                                                                 executed.
Criminal              Arrest Warrant Information.                A court may delay public access        Pa.R.Crim.P. 513(C),
                                                                 for good cause for up to 72 hours.     Pa.R.Crim.P. 513.1.
                                                                 In addition, a court may seal arrest
                                                                 warrant information for a longer
                                                                 period of time.
Criminal              Motion filed by attorney for the           No Public Access - the motion          Pa.R.Crim.P. 556.2.
                      Commonwealth to present the matter to      and order are sealed.
                      an indicting grand jury and subsequent
                      order.



                                                          Page 1 of 6
           LIMITS ON PUBLIC ACCESS TO UNIFIED JUDICIAL SYSTEM CASE RECORD
                         OF THE APPELLATE AND TRIAL COURTS

Criminal    All indicting grand jury proceedings      No Public Access. Disclosure          Pa.R.Crim.P. 556.10.
            and related documents.                    may be granted to attorney for the
                                                      Commonwealth, defendant in a
                                                      criminal case, witnesses, law
                                                      enforcement personnel, and upon
                                                      motion when necessary.
Criminal    Sealed indictments.                       No Public Access.                     Pa.R.Crim.P. 556.11(E).
Criminal    Sealed records concerning mental          No Public Access.                     Pa.R.Crim.P. 569.
            health experts.
Criminal    Sealed written statements pertaining to   No Public Access. The entire text     Pa.R.Crim.P. 573(F).
            protective orders.                        of the statement shall be sealed
                                                      and preserved in the records of the
                                                      court to be made available to the
                                                      appellate court(s) in the event of
                                                      an appeal.
Criminal    Sealed plea agreement.                    No Public Access.                     Pa.R.Crim.P. 590.
Criminal    Juror qualification forms.                No Public Access.                     Pa.R.Crim.P. 625(A)(3).
Criminal    Juror information questionnaires.         No Public Access. Questionnaires      Pa.R.Crim.P. 632.
                                                      are retained in a sealed file and
                                                      shall be destroyed upon
                                                      completion of the jurors' service,
                                                      unless otherwise ordered by the
                                                      trial judge.
Criminal    Sealed verdict.                           No Public Access.                     Pa.R.Crim.P. 649.
Criminal    Notes taken by jurors.                    No Public Access.                     Pa.R.Crim.P. 644(B)(7).
Criminal    Pre-sentence reports and related          No Public Access.                     Pa.R.Crim.P. 703(A).
            psychiatric psychological reports.
Criminal    Records revealing the names of human      No Public Access, unless              18 Pa.C.S. § 3019(a).
            trafficking victims.                      otherwise ordered by a court in a
                                                      prosecution involving a victim of
                                                      human trafficking.



                                                Page 2 of 6
                     LIMITS ON PUBLIC ACCESS TO UNIFIED JUDICIAL SYSTEM CASE RECORD
                                   OF THE APPELLATE AND TRIAL COURTS

Criminal              Wiretap applications, final reports and      No Public Access except upon           18 Pa.C.S. § 5715.
                      orders.                                      showing of good cause before a
                                                                   court of competent jurisdiction.
Subject Area          Record Description                           Accessibility                          Authority
Criminal              Names of minor victims of sexual or          No Public Access. Records              42 Pa.C.S. § 5988.
                      physical abuse.                              revealing a victim's name are
                                                                   sealed. A minor victim who is 18
                                                                   years of age or older at the time of
                                                                   the commencement of the
                                                                   prosecution may waive this
                                                                   protection and allow the court to
                                                                   release the name of the minor
                                                                   victim.
Domestic Relations    Information regarding the registration,      No Public Access via internet          18 U.S.C. § 2265(d)(3).
                      filing of a petition for, or issuance of a   publication, if such publication
                      protection from abuse in either the          would be likely to publically
                      issuing or enforcing State.                  reveal the identity or location of
                                                                   the protected party.
Domestic Relations    Social security number of any                No Public Access.                      23 Pa.C.S. §
                      individual subject to a divorce decree,                                             4304.1(a)(3).
                      support order, paternity determination,
                      or acknowledgement of paternity,
                      which is required in all records of those
                      matters.
Domestic Relations    Child Support Records                        No Public Access, except for           42 U.S.C. §§ 654 (26)(A),
                                                                   PACSES dockets, court orders           654a(d)(1)(A); 45 CFR §§
                                                                   and opinions.                          303.21(c)-(d), 307.13(a)(1);
                                                                                                          23 Pa.C.S. §4304.1(d);
                                                                                                          Sections 2.4 and 3.4 of the
                                                                                                          Cooperative Agreement.




                                                            Page 3 of 6
                     LIMITS ON PUBLIC ACCESS TO UNIFIED JUDICIAL SYSTEM CASE RECORD
                                   OF THE APPELLATE AND TRIAL COURTS

Subject Area          Record Description                          Accessibility       Authority
Domestic Relations    (a) Subject to any inconsistent general     No Public Access.   23 Pa.C.S. § 4305
                      rules and to the supervision and                                (a)(10)(ii)-(iii).
                      direction of the court, the domestic
                      relations section shall have the power
                      and duty to:…
                      (10) Implement safeguards applicable
                      to all confidential information received
                      by the domestic relations section in
                      order to protect the privacy rights of
                      the parties, including:...
                      (ii) prohibitions against the release of
                      information on the whereabouts of one
                      party or the child to another party
                      against whom a protective order with
                      respect to the former party or the child
                      has been entered; and
                      (iii) prohibitions against the release of
                      information on the whereabouts of one
                      party or the child to another person if
                      the domestic relations section has
                      reason to believe that the release of the
                      information on the whereabouts of one
                      party or the child to another person if
                      the domestic relations section has
                      reason to believe that the release of the
                      information may result in physical or
                      emotional harm to the party or the
                      child.




                                                           Page 4 of 6
                     LIMITS ON PUBLIC ACCESS TO UNIFIED JUDICIAL SYSTEM CASE RECORD
                                   OF THE APPELLATE AND TRIAL COURTS

Subject Area          Record Description                          Accessibility                        Authority
Domestic Relations    List of weapons ordered to be               No Public Access, except (A)         23 Pa.C.S. § 6108(a)(7)(v).
                      relinquished by the defendant in an         upon an order of the court granted
                      action for protection from abuse.           upon cause shown; (B) as
                                                                  necessary, by law enforcement
                                                                  and court personnel; or (C) after
                                                                  redaction of information listing
                                                                  any firearm, other weapon or
                                                                  ammunition.
Domestic Relations    All records pertaining to a confidential    No Public Access, except for the     23 Pa.C.S. § 6703(d); see
                      address for individuals participating in    substitute address provided by the   also 23 Pa.C.S. §
                      the Office of Victim Advocate's             Office of Victim Advocates.          5336(b)(1).
                      Address Confidentiality Program.
Juvenile Court        Juvenile Dependency and                     No Public Access; except as set      42 Pa.C.S. § 6307;
                      Delinquency records.                        forth in 42 Pa.C.S. § 6307,          Pa.Rs.J.C.P. 160, 1160.
                                                                  Pa.Rs.J.C.P. 160 and/or
                                                                  1160, including with leave
                                                                  of court.
Orphans' Court        Proceedings related to appointment of       Shall be closed to the public upon   20 Pa.C.S. § 5511(a); In re
                      guardianship for incapacitated persons.     request of the alleged               Estate of duPont, 2 A.3d
                                                                  incapacitated person or his          516 (Pa. 2010).
                                                                  counsel. After the individual's
                                                                  death his/her estate may access
                                                                  the record of the guardianship
                                                                  proceedings.
Orphans' Court        Records required for foreign adoption       No Public Access unless a court      23 Pa.C.S. § 2908(F);
                      decrees.                                    order is granted upon good cause.    Pa.O.C.R. 15.7.




                                                            Page 5 of 6
                         LIMITS ON PUBLIC ACCESS TO UNIFIED JUDICIAL SYSTEM CASE RECORD
                                       OF THE APPELLATE AND TRIAL COURTS

Subject Area               Record Description                           Accessibility                         Authority
Orphans' Court             Adoption records.                            No Public Access unless               23 Pa.C.S. § 2915; see also
                                                                        otherwise ordered.                    23 Pa.C.S. § 2906;
                                                                                                              Pa.O.C.R. 15.7.
Orphans' Court (Family     Applications of a minor for judicial         No Public Access; sealed dockets,     18 Pa.C.S. § 3206(f);
Court in Philadelphia      approval of decision to have an              and documents shall be                Pa.O.C.R. 16.2 and 16.6.
County or Juvenile         abortion, under the Abortion Control         maintained in a closed file marked    Note also Pa.R.J.A. No.
Court Section of Family    Act, as well as proceedings and the          "confidential" and identified by      2157 and Pa.R.A.P. 3801.
Division in Allegheny      name of the minor.                           case number only.
County Pa.R.J.A. 2157)
General                    For certain offenses graded as a             No public access. The court shall     * Act 5 of 2016 effective
                           misdemeanor of the second or third           not release the information to an     November 14, 2016 which
                           degree, any information relating to the      individual, noncriminal justice       in part creates 18 Pa.C.S. §
                           conviction, arrest, indictment or other      agency or an internet website.        9122.1 and amends 18
                           information leading to the conviction,                                             Pa.C.S. § 9121.
                           arrest, indictment or other information.
General                    Records concerning persons in                Limited Public Access in              50 P.S. § 7111.
                           treatment under the Mental Health            compliance with the Mental
                           Procedures Act.                              Health Procedures Act and
                                                                        controlling case law.
General                    Court documents, rules, or orders in         Any party may request proceeding      4 Pa.C.S. § 1518.2(b).
                           Gaming Law proceedings.                      and record to be sealed if in best
                                                                        interest of any person or
                                                                        Commonwealth.
General                   Proceedings and records involving             No Public Access.                     42 Pa.C.S. §§ 6303(c),
                          juveniles charged with a summary                                                    6307(c), and 6336(g).
                          offense before the minor judiciary, the
                          Philadelphia Municipal Court or a
                          Court of Common Pleas.
*Note this may not be a complete listing; the public and court staff are directed to consult federal and state statutes, court rules or case
law.


                                                                Page 6 of 6